Citation Nr: 0723119	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for blindness in the right eye secondary to recurrent 
retinal detachment following cataract surgery by the 
Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision, the RO denied 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for blindness in the right eye secondary to recurrent 
retinal detachment following cataract surgery by VA.  The 
veteran testified before the undersigned at a hearing held at 
the RO in November 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 blindness in the right eye secondary to 
recurrent retinal detachments following cataract surgery by 
VA.  The veteran underwent right eye cataract surgery on 
May 12, 2004, and he asserts that the VA doctor "messed up" 
the cataract surgery.  He states that after the cataract 
surgery, the VA physician who did the surgery informed his 
wife and son that she did not have the equipment to remove 
the lens fragment that dropped into his eye during surgery.  
He states that the day following the surgery, the doctor 
looked at his eye and the pressure was up, she put a needle 
in his eye to let the pressure out, and sent him to a private 
doctor, H.C., M.D..  The veteran states that Dr. H.C. told 
him he was in trouble with his eye there and scheduled him 
for surgery.  The veteran contends that the cataract surgery 
by VA led to his problems and the multiple retinal 
detachments that resulted in blindness in his right eye.  At 
the November 2006 hearing, the veteran testified that he 
doesn't believe anyone did it on purpose, but he thinks 
somebody made a mistake and he needs help.  

VA medical records show that on May 12, 2004, the veteran 
underwent an operation for extraction of a cataract of the 
right eye.  The operation report indicates that after 
phacoemulsification of the lens nucleus was begun, a rent 
occurred in the posterior capsule and one half of the lens 
nucleus dislocated into the vitreous chamber.  The remaining 
nucleus was removed by phacoemulsification, and the remaining 
cortex was removed by irrigation and aspiration.  A limited 
anterior vitrectomy was performed.  The VA physician saw the 
veteran the next morning.  On slit lamp examination, the 
capsule was wrinkled and rent.  The physician noted that the 
intraocular pressure was 45; intraocular pressure was 12 
after paracentesis.  The impression was doing well status 
post cataract extraction with elevated intraocular pressure.  
The VA physician stated the plan included the veteran being 
seen at Southeastern Retina Associates later that morning.  

Records from H.C., M.D., at Southeastern Retina Associates 
show he saw the veteran at a later time on the morning of 
May 13, 2004.  Dr. H.C. noted that intraocular pressures in 
the right eye were 52 and 54.  On clinical examination, he 
noted a dislocated lens fragment.  The diagnoses were 
retained lens fragment after cataract surgery, right eye, and 
ocular hypertension, right eye.  He recommended a vitrectomy.  
This was accomplished a few days later, but was followed by 
recurrent retinal detachments, which the medical records 
indicate led to blindness in the right eye.  

In April 2005, the veteran underwent a VA eye examination, 
and the diagnoses included pseudophakic, right eye, and blind 
in right eye secondary to multiple retinal detachments.  The 
physician said that part of the lens dropping into the 
posterior chamber is a normal complication of cataract 
surgery.  The physician said this was corrected but the 
veteran developed subsequent retinal detachments and then 
several retinal detachments, which led to the veteran's now 
visually blinded eye.  The physician said "[t]his is a 
terribly unfortunate occurrence; however, it is a risk of 
cataract surgery and just in general idiopathic risk."  The 
physician said that from reviewing the records, everything 
was handled in the appropriate time and in the appropriate 
manner.  

At the November 2006 hearing, the veteran testified that the 
doctor at the VA told him that what happened to him happens 
in one out of 120,000 cases.  He testified that before the 
cataract surgery he was not aware that there was a chance 
this could happen.  He testified that he obviously knows that 
any surgery is a risk, but there was no way he would have 
ever let anyone touch his eye if he had known this would 
happen to him.  The veteran asserts he was never told that 
his right eye "would become detached" and he would go 
blind.  

As pertinent to this claim, 38 U.S.C. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 2002).  A 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  Id.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this veteran's claim, which was received in late 
September 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified as amended at 38 C.F.R. § 3.361 (2006)).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  38 C.F.R. § 17.32(c).  

In the Board's judgment, it is not clear from the statement 
of the VA physician who conducted the April 2005 examination 
whether the retained lens fragments from cataract surgery 
resulting in retinal detachments was or was not an event 
reasonably foreseeable in the veteran's case.  Further, in 
view of the veteran's hearing testimony that he was not told 
of the risk of dislocated or retained lens fragments leading 
to increased intraocular pressure and retinal detachment 
prior to his VA cataract surgery and his testimony that after 
the surgery he was told by the VA physician that this 
happened in one of 120,000 cases, it is the judgment of the 
Board that a remand is in order to obtain additional evidence 
as to the foreseeability of dislocation of lens fragments as 
a complication of cataract surgery leading to increased 
intraocular pressure and retinal detachments.  In addition, 
if it is determined that dislocation of lens fragments as a 
complication of cataract surgery leading to increased 
intraocular pressure and retinal detachments is a reasonably 
foreseeable event, action should be taken to ascertain 
whether the physician who performed the cataract surgery 
discussed that risk with the veteran prior to the May 12, 
2004, right eye cataract surgery.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  When warranted, compensation under 
38 U.S.C. § 1151 is awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service connected.  It therefore follows that 
the notice requirements outlined by the Court in Dingess are 
essentially the same for a claim under section 1151.  In this 
case, the veteran has been provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for compensation under the provisions of 38 U.S.C. 
§ 1151, but he has not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, the veteran 
should be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs him that a disability 
rating and an effective date for the award of benefits will 
be assigned if his section 1151 claim is granted, and that 
notice should include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrange for review of the veteran's 
claims file by a VA ophthalmologist who 
has not previously examined or treated 
the veteran.  Request that the 
ophthalmologist review the evidence of 
record and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the veteran's increased intraocular 
pressure in the right eye and subsequent 
retinal detachments and blindness were 
caused by dislocation and retention of 
lens fragments during right eye cataract 
surgery that took place on May 12, 2004.  

The ophthalmologist should state whether 
the veteran's development of increased 
intraocular pressure and retinal 
detachments was a reasonably foreseeable 
complication of the cataract surgery, 
which resulted in dislocation and 
retention of lens fragments in the right 
eye.  In so doing, the ophthalmologist 
should state whether the risk of 
dislocation of lens fragments during 
cataract surgery with retained lens 
fragments leading to retinal detachments 
and blindness would be one that a 
reasonable health care provider would 
have discussed with a patient before 
undergoing cataract surgery.  

The claims file must be made available to 
the ophthalmologist and that it was 
reviewed should be stated in the report.  

3.  If it is determined that cataract 
surgery with dislocation and retention of 
lens fragments leading to retinal 
detachments and blindness is a reasonably 
foreseeable event, contact the VA 
physician who performed the May 12, 2004, 
surgery and request that she state 
whether she discussed the risk of 
dislocation of lens fragments during 
surgery with retained fragments leading 
to retinal detachments and blindness with 
the veteran prior to the May 12, 2004, 
surgery for cataract extraction from the 
right eye.  

4.  Then, with consideration of the 
veteran's hearing testimony and all other 
evidence added to the record since the 
November 2005 statement of the case, 
readjudicate the claim of entitlement to 
compensation under the provisions of 
38 U.S.C. § 1151 for blindness in the 
right eye secondary to recurrent retinal 
detachment following cataract surgery by 
VA.  If the claim remains denied, issue 
an appropriate supplemental statement of 
the case and provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



